Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 12 August 1782
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Sir
                     Head Quarters 12th August 1782
                  
                  I have recd your favor of the 22d July—Nothing gives me greater pleasure than to find any of the officers whom I have the honor to command turning their thoughts and attention to matters which will promote the regularity and good of the service, and that for that reason you have my thanks for the hints you have taken the trouble to furnish me with for the better formation and composition of the Cavalry—I have ever lamented the want of an uniform and regular system of maneuvre and discipline for that useful Body of Troops—The principal reason perhaps why one has never yet been formed, has been the small prospect we have ever had of being able to carry it into practice from the necessarily dispersed situation of the Cavalry—Were the Horse all acting together or nearly so, your plan of a place of general rendezvous or that of drawing a Troop from each Regiment for the purpose of instruction would certainly be eligible—but when you consider that the service requires the Horse to be dispersed from Connecticut to South Carolina, and that even Regiments or Corps cannot be preserved intire, you will see the impossibility of the measure—The same reasons operate against the formation of Grand Divisions of Horse recommended in the latter part of your plan.
                  Under present circumstances therefore, and untill a plan of maneuvre and discipline for the Cavalry is formed—I can only recommend to the Gentlemen commanding those Corps to fit them for service either by Rules founded upon their own experience or agreeable to the directions of the best Masters upon that subject—The Regulations already established for the discipline of the Infantry will apply to the Companies of Foot attached to the Corps of Horse.
                  I do not think it necessary at this time to transmit a Copy of your plan to the secretary at War.  At some future day the matter will be agitated, and then yours with others which have been proposed will be taken into consideration. I beg you to be assured that I am with great Esteem Sir Yr most ob. Servt
                  
               